EXHIBIT 10.16

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the "Agreement") is effective the 20th day of
November, 2015 (the "Effective Date"), by and between Pivot Pharmaceuticals,
Inc., a British Columbia corporation (the "Company") and Pravin Chaturvedi (the
"Executive").

 

WHEREAS, the Executive desires to be employed by the Company on the terms
described herein.

 

WHEREAS, the Company desires to employ the Executive on the terms described
herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
promises contained herein, and intending to be bound hereby, the parties agree
as follows:

 

1. Duration of Agreement. This Agreement has no specific expiration date and,
therefore, unless terminated by agreement of the parties, this Agreement will
govern Executive's continued employment by the Company until that employment
ceases. In the event either party wishes to terminate this agreement, the
terminating party must provide notice to the other party at least 60 days prior
to said party's intent to terminate.

 

2. Title; Duties. As of the Effective Date, Executive will be employed as the
Company's President and Chief Executive Officer, reporting directly to the
Company's Board of Directors, and will be appointed a member of the Board of
Directors as of the Effective Date or the earliest possible date thereafter.
Executive will devote his best efforts and substantially all of his business
time and services to the Company and its affiliates to perform such duties as
may be customarily incident to his position and as may reasonably be assigned to
him from time to time. Except for ongoing business activities disclosed pursuant
to Section 6 hereof, Executive will not, in any capacity, engage in other
business activities or perform services for any other individual, firm or
corporation without the prior written consent of the Company; provided, however,
that without such consent, Executive may engage in charitable, public service
and personal investment activities, so long as such activities do not in any
respect interfere with Executive's performance of his duties and obligations
hereunder.

 

3. Place of Performance. Executive will perform his services hereunder at office
space located at 25-K Olympia Avenue, Suite 300, Woburn, Massachusetts 01801 or
other suitable location in the Boston, Massachusetts metropolitan area;
provided, however, that Executive may be required to travel from time to time
for business purposes.

 

4. Compensation and Benefits.

 

4.1. Base Salary. Executive's annual salary will be US$300,000 (the "Base
Salary"), paid in accordance with the Company's payroll practices, as in effect
from time to time. The Base Salary will be reviewed annually on or before
January 1 by the Company's Board of Directors (the "Board") or the Compensation
Committee of the Board and may be adjusted from time to time. To the extent the
Board has authorized its Compensation Committee to act on its behalf in any
particular respect, references to the Board in that context will also be deemed
to include the Compensation Committee.

 



 1

 



 

4.2. Limited Waiver of Base Salary; Provision of Health Care Benefits.
Executive's right to receive the Base Salary shall be waived from the Effective
Date until Pivot completes a post-Effective Date financing transaction ("Waiver
Period"). Notwithstanding the above, during the Waiver Period Executive shall be
entitled to receive 25,000 shares of Pivot common stock each month, or a
proportionate percentage thereof for each partial month of the Waiver Period.
The Company's obligation to provide employee benefits, including health care, to
the Executive as of the Effective Date shall not be subject to the herein
described waiver.

 

4.3. Annual Bonuses.

 

4.3.1. For each calendar year ending after the Effective Date, Executive will be
eligible for an annual bonus in an amount established by the Board for the
applicable year, if specified corporate and/or individual performance goals are
met for that year. Any bonuses payable under this Section 4.3 will be paid
within two and one-half months following the end of the applicable year.

 

4.3.2. The performance goals relevant under this Section 4.3 for any given
calendar year will be established by the Board during the first quarter of the
applicable calendar year and will be promptly communicated to Executive.

 

4.4. Bonus Stock Options

 

For each calendar year beginning on January 1, 2016 Executive will be eligible
to receive additional equity incentive awards with respect to each such calendar
year of the Company based upon Executive's perceived performance during such
calendar year and the achievement of the Company targeted results of operations
as set by the Board of Directors during the Company's budgeting process in the
previous calendar year. Such equity incentive awards may be in the form of
options to purchase shares of the Company's common stock, awards of restricted
stock, stock appreciation rights, or other awards as determined by the Board or
a Committee of the Board. The target number of shares subject to each annual
award shall be one-half of one percent of the outstanding shares of the Company;
provided, however, that the actual amount of the award, the vesting provisions
and other terms and conditions of each award will be determined by the Board or
a Committee of the Board.

 

4.5. Employee Benefits. Executive will be eligible to participate in
retirement/savings, health insurance, life insurance, disability insurance and
other employee benefit plans, policies or arrangements maintained by the Company
for its employees generally, subject to the terms and conditions of such plans,
policies or arrangements; provided, however, that this Agreement will not limit
the Company's ability to amend, modify or terminate such plans, policies or
arrangements at any time for any reason.

 

4.6. Paid Time Off. Executive will be entitled to paid time off each year in
accordance with the published policies of the Company.

 

4.7. Reimbursement of Expenses. Executive will be reimbursed by the Company for
all reasonable business expenses incurred by him in accordance with the
Company's customary expense reimbursement policies as in effect from time to
time.

 

4.8. Indemnification. Executive will be indemnified by the Company for acts
performed as an employee, officer and director of the Company to the maximum
extent permitted by applicable law, against all costs, charges and expenses
incurred or sustained by the Executive in connection with any action, suit or
proceeding to which he may be made a party by reason of being an officer,
director or employee of the Company or of any subsidiary or affiliate of the
Company or any other corporation for which the Executive serves as an officer,
director, or employee at the Company's request. In addition to indemnification
under the Company's articles of association and bylaws, the Company will be
obligated to purchase and maintain insurance covering its directors and officers
adequate to fulfill its obligations to the Executive under this Section 4.8.

 



 2

 



 

5. Termination. Upon any cessation of his employment with the Company, Executive
will be entitled only to such compensation and benefits as described in this
Section 5.

 

5.1. Termination without Cause or for Good Reason. If Executive's employment by
the Company ceases due to a termination by the Company without Cause (as defined
below) or by Executive for Good Reason (as defined below), Executive will be
entitled to:

 

5.1.1. payment of all accrued and unpaid Base Salary and other earned
compensation through the date of such cessation;

 

5.1.2. payment of all bonuses earned during the period of employment;

 

5.1.3. payment of all earned but unused PTO;

 

5.1.4. payment of an amount equal to twenty-four months of Executive's Base
Salary;

 

5.1.5. with respect to all options to purchase stock of the Company, all
restricted stock, and all other compensatory awards granted to Executive which
are subject to vesting over time, full acceleration of the vesting and
exercisability and full acceleration of the lapse of any forfeiture conditions
applicable to any such awards; and

 

5.1.6. waiver of the applicable premium otherwise payable for COBRA continuation
coverage for Executive (and, to the extent covered immediately prior to the date
of such cessation, his eligible dependents) for a period equal to 24 months.

 

Except as otherwise provided in this Section 5.1, all compensation and benefits
will cease at the time of such cessation, subject to the terms of any benefits
or compensation plans then in force and applicable to Executive, and the Company
will have no further liability or obligation by reason of such cessation. The
payments and benefits described in this Section 5.1 are in lieu of, and not in
addition to, any other severance arrangement maintained by the Company.
Notwithstanding any provision of this Agreement, the payments and benefits
described in Section 5.1 are conditioned on Executive's resignation from all
employee and director positions with the Company and its affiliates and on
Executive's execution and delivery to the Company of a release in such form as
the Company may require in a manner consistent with the requirements of the
Older Workers Benefit Protection Act (the "Release"). The severance benefits
described in this Section 5.1 will begin to be paid or provided as soon as the
Release becomes irrevocable.

 

5.2. Involuntary Termination or Termination Without Cause Following a Change in
Control. If within eighteen (18) months after a Change of Control (as defined
below in Section 5.6.4), Executive's employment with the Company is terminated
(i) by the Executive for Good Reason or (ii) by the Company without Cause, then,
in addition to any payment or benefit under Section 5.1, Executive will be
entitled to receive any incentive compensation earned by Executive pursuant to
Section 4.4, but not yet granted by the Board or a Committee of the Board,
through his/her date of employment. Such incentive compensation will be paid to
the Executive within two and one-half months following the end of the calendar
year in which Executive is terminated.

 

5.3. Other Terminations. If Executive's employment with the Company ceases by
the Company for Cause, or by Executive without Good Reason, then the Company's
obligation to Executive will be limited solely to the payment of accrued and
unpaid Base Salary and other earned compensation through the date of such
cessation. All compensation and benefits will cease at the time of such
cessation and, except as otherwise provided by COBRA, the Company will have no
further liability or obligation by reason of such termination. The foregoing
will not be construed to limit Executive's right to payment or reimbursement for
claims incurred prior to the date of such termination under any insurance
contract funding an employee benefit plan, policy or arrangement of the Company
in accordance with the terms of such insurance contract.

 



 3

 



 

5.4. Compliance with Section 409A. If payments owed to Executive following his
separation from service are subject to the requirements of Prop. Treas. Reg. §
1.409A-3(g)(2) (or any successor provision) at the time of that separation from
service, then notwithstanding any other provision of this Agreement (or any
otherwise applicable plan, policy, agreement or arrangement), those payments
that are otherwise due within six months following Executive's separation from
service will be deferred (without interest) and paid to Executive in a lump sum
on the first day following the expiration of such six month period.

 

5.5. Compliance with Section 280G. If any payment or benefit due to Executive
from the Company or its subsidiaries or affiliates, whether under this Agreement
or otherwise, would (if paid or provided) constitute an Excess Parachute Payment
(as defined below), that payment or benefit will be limited to the minimum
extent necessary to ensure that no portion thereof will fail to be
tax-deductible to the Company by reason of Section 280G of the Internal Revenue
Code of 1986, as amended (the "Code"). The determination of whether any payment
or benefit would (if paid or provided) constitute an Excess Parachute Payment
will be made by the Company, in good faith and in its sole discretion. If
multiple payments or benefits are subject to reduction under this paragraph, the
order in which such payments or benefits are reduced will be determined by the
Company, in its discretion; provided that, in exercising its discretion in this
regard, the Company will exercise reasonable efforts to reduce the payments or
benefits in the order that maximizes Executive's economic position (as expressed
by the Executive). If, notwithstanding the initial application of this Section
5.5, the Internal Revenue Service determines that any payment or benefit
provided to Executive constituted an Excess Parachute Payment, this Section 5.5
will be reapplied based on the Internal Revenue Service's determination and
Executive will be required to promptly repay to the Company any amount in excess
of the payment limit of this Section 5.5.

 

5.6. Definitions. For purposes of this Agreement:

 

5.6.1. "Cause" means the occurrence of any of the following: (a) Executive's
refusal or failure to follow an express lawful directives of the Board of
Directors which continues for more than 15 days after written notice to the
Executive thereof; or (b) Executive's conviction of, or the entry of a plea of
guilty or no contest to, a felony or a crime that could reasonably be expected
to have an adverse effect on the operations, condition or reputation of the
Company or its affiliates;

 

5.6.2. "Disability" means a condition entitling Executive to benefits under any
Company sponsored or funded disability plan, policy or arrangement or under the
Social Security Act. "Excess Parachute Payment" has the same meaning as used in
Section 280G(b)(1) of the Code.

 

5.6.3. "Good Reason" means any of the following, without Executive's prior
consent: (a) a material, adverse change in Executive's title, authority or
duties (including the assignment of duties materially inconsistent with
Executive's position), (b) a material reduction on the Executive's Base Salary
and/or total compensation package; (c) Executive's death or disability. However,
none of the foregoing events or conditions will constitute Good Reason unless:
(x) Executive provides the Company with written objection (or notice) to the
event or condition within 30 days following the occurrence thereof, (y) the
Company does not reverse or otherwise cure the event or condition within 15 days
of receiving that written objection, and (z) Executive resigns his employment
within 15 days following the expiration of that cure period.

 



 4

 



 

5.6.4."Change In Control" means the occurrence of any of the following events:

 



 

 

·

Any "person" (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended), other than an existing shareholder of the
Company as of the date of this Agreement, becomes the "beneficial owner" (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the company representing fifty percent (50%) or more of the total voting power
represented by the Company's then outstanding voting securities, whether by
tender offer, or otherwise; or,

 

 

 

 

 

 

·

The consummation of a merger or consolidation, share exchange, or reorganization
of the Company, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty percent (50%) of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation; or,

 

 

 

 

 

 

·

The liquidation of the Company or the sale or disposition by the Company of all
or substantially all of the Company's assets; or,

 

 

 

 

 

 

·

Any similar event deemed by the Board of Directors to constitute a Change In
Control.

 



6. Ventures. If, during the term of this Agreement, Executive is engaged in or
associated with the planning or implementing of any project, program or venture
involving the Company and a third party or parties, all rights in the project,
program or venture will belong to the Company and will constitute a corporate
opportunity belonging exclusively to the Company. Except as expressly approved
in writing by the Company, Executive will not be entitled to any interest in
such project, program or venture or to any commission, finder's fee or other
compensation in connection therewith, other than the compensation to be paid to
Executive as provided in this Agreement. The Executive has disclosed, and the
Company hereby approves the continuation of, the Executive's role as a
technical, strategic, professional or managerial advisor to the entities and
organizations listed on Schedule A to this Agreement.

 

7. Protective Provisions.

 

7.1. Confidentiality; Assignment of Inventions. The Executive shall execute the
Company's standard form confidentiality and assignment of inventions agreements.

 

7.2. Acknowledgements. Executive acknowledges that the provisions of Section 7
are reasonable and necessary to protect the legitimate interests of the Company
and its affiliates, and that the Company would not enter into this Agreement or
otherwise continue to employ Executive unless Executive agrees to be bound by
this Section 7.

 



 5

 



 

7.3. Remedies and Enforcement Upon Breach.

 

7.3.1. Specific Enforcement. Executive acknowledges that any breach by him,
willfully or otherwise, of this Section 7 may cause continuing and irreparable
injury to the Company for which monetary damages would not be an adequate
remedy. In the event of any breach by Executive of this Section 7, the Company
will be entitled to seek injunctive or other similar equitable relief in any
court, without any requirement that a bond or other security be posted, and this
Agreement will not in any way limit remedies of law or in equity otherwise
available to the Company.

 

equity.

 

7.3.2. Disclosure of Confidentiality and Assignment of Inventions Agreements .
Executive agrees to disclose the existence and terms of the agreements described
in this Section 8 to any employer that Executive may work for during while the
agreements remain applicable.

 

7.3.3. Application Following Termination. The agreements described in this
Section 7 will continue to apply following any cessation of Executive's
employment without regard to the reason for that cessation and without regard to
whether that cessation was initiated by Executive or the Company.

 

8. Miscellaneous.

 

8.1. Other Agreements. Executive represents and warrants to the Company that
there are no restrictions, agreements or understandings whatsoever to which he
is a party that would prevent or make unlawful his execution of this Agreement,
that would be inconsistent or in conflict with this Agreement or Executive's
obligations hereunder, or that would otherwise prevent, limit or impair the
performance by Executive of his duties under this Agreement other than the
ventures discussed in Section 6 hereof.

 

8.2. Successors and Assigns. The Company may assign this Agreement to any
successor to all or substantially all of its assets and business by means of
liquidation, dissolution, merger, consolidation, transfer of assets, sale of
stock or otherwise. The duties of Executive hereunder are personal to Executive
and may not be assigned by him.

 

8.3. Governing Law and Enforcement. This Agreement will be governed by and
construed in accordance with the laws of the Commonwealth of Massachusetts,
without regard to the principles of conflicts of laws. Any legal proceeding
arising out of or relating to this Agreement will be instituted in a state or
federal court in the Commonwealth of Massachusetts, and Executive and the
Company hereby consent to the personal and exclusive jurisdiction of such
court(s) and hereby waive any objection(s) that they may have to personal
jurisdiction, the laying of venue of any such proceeding and any claim or
defense of inconvenient forum.

 



 6

 



 

8.4. Waivers. The waiver by either party of any right hereunder or of any breach
by the other party will not be deemed a waiver of any other right hereunder or
of any other breach by the other party. No waiver will be deemed to have
occurred unless set forth in writing. No waiver will constitute a continuing
waiver unless specifically stated, and any waiver will operate only as to the
specific term or condition waived.

 

8.5. Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law.
However, if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provision, and this Agreement will be reformed,
construed and enforced as though the invalid, illegal or unenforceable provision
had never been herein contained.

 

8.6. Survival. This Agreement will survive the cessation of Executive's
employment to the extent necessary to fulfill the purposes and intent the
Agreement.

 

8.7. Notices. Any notice or communication required or permitted under this
Agreement will be made in writing and (a) sent by overnight courier, (b) mailed
by overnight U.S. express mail, return receipt requested, (c) sent by telecopier
or (d) electronically mailed by a means which provides acknowledgement of
receipt. Any notice or communication to Executive will be sent to the
address(es) set forth in Schedule B to this Agreement. Any notice or
communication to the Company will be sent to the Company's principal executive
offices, to the attention of the Secretary of the Board of Directors.
Notwithstanding the foregoing, either party may change the address for notices
or communications hereunder by providing written notice to the other in the
manner specified in this paragraph.

 

8.8. Entire Agreement; Amendments. This Agreement contains the entire agreement
and understanding of the parties hereto relating to the subject matter hereof,
and merges and supersedes all prior and contemporaneous discussions, agreements
and understandings of every nature relating to the subject matter. This
Agreement may not be changed or modified, except by an agreement in writing
signed by each of the parties hereto.

 

8.9. Withholding. All payments (or transfers of property) to Executive will be
subject to tax withholding to the extent required by applicable law.

 

8.10. Section Headings. The headings of sections and paragraphs of this
Agreement are inserted for convenience only and will not in any way affect the
meaning or construction of any provision of this Agreement.

 

8.11. Counterparts; Facsimile. This Agreement may be executed in multiple
counterparts (including by facsimile signature), each of which will be deemed to
be an original, but all of which together will constitute but one and the same
instrument.

 



 7

 



 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and Executive has executed this Agreement, in each case
on November 20, 2015.

 



 

Pivot Pharmaceuticals, Inc.

 

   By:/s/ Ahmad Doroudian

 

 

Name:

Ahmad Doroudian

 

 

Title:  

Chairman

 

 

 

 

 

 

Pravin Chaturvedi  

 

 

 

 

 

 

By:

/s/ Pravin Chaturvedi

 



 



 8

 



 

SCHEDULE A TO PIVOT-CHATURVEDI EMPLOYMENT AGREEMENT

 

Pravin Chaturvedi Continuing Role in Pre-Existing Other Ventures (Section 7)

 

For Profit Organizations

 

Cellanyx Diagnostics, LLC – Board Chairman

 

Jaguar Animal Health– No Board, Executive or Employee role but it pays
compensation for certain Napo-related work.  

 

Napo Pharmaceuticals, Inc. - Chief Scientific Officer

 

Oceanyx Pharmaceuticals, Inc. - CEO & Director

 

Non-Profit Organizations

 

FuelEd Schools, Inc. – Board Chairman

 

Georgetown Medical School - Adjunct Prof. of Medicine (Endocrinology)

 

Pradan USA, Inc. – Board Chairman

 

Springboard Enterprises - Advisory Board Member

 

West Virginia University – Consultant

 

 9

 

 

SCHEDULE B TO PIVOT-CHATURVEDI EMPLOYMENT AGREEMENT

 

Pravin Chaturvedi Contact Information for Notices

 

27 Jenkins Road

Andover, MA 

USA 01810

 

 

10



--------------------------------------------------------------------------------

